 

Camber Energy, Inc. 8-K [cei-8k_051519.htm]

 

Exhibit 10.1 

 

AGREED CONVERSION AGREEMENT

 

THIS AGREED CONVERSION AGREEMENT (this “Agreement”) is made and entered into as
of May 15, 2019 by and between Camber Energy, Inc., a Nevada corporation (the
“Company”) and Alan Dreeben, an individual (“Holder”), each a “Party” and
collectively, the “Parties”.

 

WHEREAS, the Holder owns 44,000 shares of the Series B Redeemable Convertible
Preferred Stock (“Series B Preferred Stock”) of the Company (the “Series B
Shares”);

 

WHEREAS, the rights of the Series B Preferred Stock are set forth in the Amended
and Restated Certificate of Designation of the Company Establishing the
Designations, Preferences, Limitations and Relative Rights of Its Series B
Redeemable Convertible Preferred Stock, as filed with the Secretary of State of
Nevada on August 25, 20161 (the “Designation”);

 

WHEREAS, the Series B Shares are convertible, pursuant to the Designation, at
the option of the Holder, into 5032 shares of the common stock of the Company
(“Common Stock”);

 

WHEREAS, the Company desires to incentivize the Holder to convert the Series B
Shares into shares of Common Stock of the Company; and

 

WHEREAS, the Holder desires to receive the consideration described below from
the Company in consideration for the Holder converting the Series B Shares into
Common Stock pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the receipt and
sufficiency thereof, the Parties hereto agree as follows:

 

1.            Consideration for Conversion and Release. In consideration for the
Conversion and Release (each defined below), the Company agrees to pay the
Holder $25,000 in cash (the “Conversion Consideration”). The Conversion
Consideration shall be paid to the Holder promptly, but in no event later than
three (3) business days after the delivery by the Holder to Cleartrust, LLC, the
Company’s transfer agent (“Transfer Agent”), of the Notice of Conversion
(defined below).

 



 



1 https://www.sec.gov/Archives/edgar/data/1309082/000158069516000674/ex3-1.htm



2 Each share of Series B Preferred Stock is convertible into that number of
shares of Common Stock as equals the Original Issue Price divided by the
Conversion Price (each as defined in the Designation). The Original Issue Price
(as set forth in the Designation) is $25. The Conversion Price is $2,187.50 per
share (the original $3.50 Conversion Price set forth in the Designation as
adjusted for the 1-for-25 reverse stock splits of the Company’s Common Stock
which were effective on (a) March 5, 2018; and (b) December 24, 2018).

 

Agreed Conversion Agreement

Page 1 of 7

 



 

 

2.            Agreed Conversion and Release.

 

2.1.        In consideration for the Conversion Compensation, the Holder agrees
to deliver the Transfer Agent, contemporaneously with his entry into this
Agreement, a completed and executed copy of the Notice of Conversion attached
hereto as Exhibit A (the “Notice of Conversion”), and to further do and perform,
or cause to be done and performed, all such further acts and things, and execute
and deliver all such other agreements, certificates, instruments and documents,
as the Company or the Transfer Agent may reasonably request in order to affect
and complete the conversion of the Series B Shares held by the Holder into 503
shares of Common Stock of the Company (the “Common Shares” and the
“Conversion”).

 

2.2.        Effective upon the Conversion, the Holder hereby releases, acquits,
waives and forever discharges the Company, its former, current and future
officers, directors, employees, agents, predecessors, successors, assigns,
attorneys, and representatives (collectively the “Company Parties”) from any and
all claims, demands, cross-actions, cause or causes of action, at law or in
equity, costs and expenses, including legal expenses, as well as any other kind
or character of claim or action, in each case to the extent held by Holder on or
before the date of the Conversion (the “Conversion Date”), whether known or
unknown, arising, directly or indirectly, proximately or remotely, out of (a)
the Series B Shares, the terms thereof, or the ownership thereof (including, but
not limited to any dividends which may have accrued or be deemed to have accrued
thereon), (b) the Designation and/or (c) the Asset Purchase Agreement by and
between the Company, as purchaser, Segundo Resources, LLC, as seller
representative to the various sellers named therein, and the sellers named
therein dated December 30, 2015, as amended, modified and supplemented from time
to time (the “APA”)(collectively, (a) through (c), the “Released Claims”), to
the fullest and maximum extent permitted by applicable law (the “Release”). This
Release is intended to release all liability of any character claimed for
damages, of any type or nature, for injunctive or other relief, for attorneys’
fees, interest or any other liability whatsoever, whether statutory, contractual
or tort in character, or of any other nature or character, now or henceforth in
any way related to the Released Claims. Holder understands and agrees that this
is a full, final and complete release of the Released Claims and agrees that
this release may be pleaded as an absolute and final bar to any or all suit or
suits pending or which may hereafter be filed or prosecuted by Holder, or anyone
claiming, by, through or under Holder in respect of the Released Claims, and
that no recovery on account of the Released Claims may hereafter be had from
anyone whomsoever, and that the consideration given for this release is no
admission of liability and that Holder, nor those claiming under Holder will
ever claim that it is.

 

3.            Issuance of Common Shares. The Company shall cause to be issued
and delivered to Holder in book entry form, the Common Shares as soon as
practicable after the Conversion Date.

 



Agreed Conversion Agreement

Page 2 of 7

 



 

 

4.            Restricted Securities. Holder hereby understands, acknowledges and
agrees that the Common Shares being converted hereby shall constitute
“restricted securities” within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), and may only be disposed of in compliance with
state and federal securities laws. The certificates/book entry notation
representing such shares of Common Stock shall bear a legend to such effect.

 

5.            Representations of Holder. The Holder represents and warrants to
the Company that:

 

5.1.        the Holder is the sole record and beneficial owner of the Series B
Shares and has good and marketable title to the Series B Shares, free and clear
of any liens, claims, charges, options, rights of tenants or other encumbrances.
Holder has sole managerial and dispositive authority with respect to the Series
B Shares and has not granted any person a proxy or option to buy the Series B
Shares that has not expired or been validly withdrawn;

 

5.2.        Holder will be acquiring the Common Shares for his own account, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act, in
a manner which would require registration under the Securities Act or any state
securities laws. Holder can bear the economic risk of investment in the Common
Shares, has knowledge and experience in financial business matters, is capable
of managing the risk of investment in the Common Shares and is an “accredited
investor” as defined in Regulation D under the Securities Act. Holder recognizes
that the Common Shares have not been registered under the Securities Act, nor
under the securities laws of any state and, therefore, cannot be resold unless
the resale of the Common Shares is registered under the Securities Act or unless
an exemption from registration is available. Holder has carefully considered and
has, to the extent it believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Common Shares for its particular tax and financial situation
and its respective advisers, if such advisors were deemed necessary, have
determined that the Common Shares are a suitable investment for it. Holder has
not been offered the Common Shares by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Holder’s knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or persons acting on behalf of the Company, concerning the terms and
conditions of the Common Shares and the Company, and all such questions have
been answered to the full satisfaction of Holder. Neither the Company, nor any
other party, has supplied Holder any information regarding the Common Shares or
an investment in the Common Shares other than as contained in this Agreement,
and Holder is relying on its own investigation and evaluation of the Company and
the Common Shares and not on any other information.

 



Agreed Conversion Agreement

Page 3 of 7

 



 

 

6.            Mutual Representations, Covenants and Warranties. Each of the
Parties, for themselves and for the benefit of each of the other Parties hereto,
represents, covenants and warranties that:

 

6.1.        Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
legal, valid and binding obligation of such Party enforceable against such Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles;

 

6.2.        The execution and delivery by such Party and the consummation of the
transactions contemplated hereby and thereby do not and shall not, by the lapse
of time, the giving of notice or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected; and

 

6.3.        Any individual executing this Agreement on behalf of an entity has
authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity.

 

7.            Entire Agreement. This Agreement constitutes the entire
understanding between the parties hereto and supersedes all prior agreements
regarding the subject matter hereof. No waiver, modification, termination, or
addition to this Agreement shall be valid unless in writing and signed by all
the Parties to this Agreement at the time of such waiver, modification,
termination or addition.

 

8.            No Waiver. No waiver by any Party of any breach or failure to
comply with any provision of this Agreement shall be effective unless in writing
and signed by the Party granting such waiver, nor shall any such waiver be
construed as, or constitute, a continuing waiver of such provision or a waiver
of any other breach of, or failure to comply with, any other provision of this
Agreement.

 

9.            Further Assurances. Holder and the Company agree that he/it will
make, execute and deliver any and all such other instruments, instructions and
documents and will do and perform any and all such further acts as shall become
necessary, proper or convenient to carry out or effectuate the respective
covenants, promises and undertakings set forth herein.

 

10.          Modifications. No provisions of this Agreement or any other
documents executed in connection herewith may be modified, waived or terminated,
except by an instrument in writing executed by the Party against whom a
modification, waiver or termination is sought to be enforced.

 



Agreed Conversion Agreement

Page 4 of 7

 



 

 

11.          Severability. If any term or other provision of this Agreement or
any exhibit hereto is invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all other conditions and provisions of this
Agreement (or the applicable exhibit) shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement (or the applicable exhibit) so as to affect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

12.          Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of the Holder, the Company and as applicable, and their respective
permitted successors and/or assigns.

 

13.          Governing Laws. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY TEXAS STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH, AND HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MUST
BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT, OR TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING. TO THE EXTENT PERMITTED BY LAW, EACH
PARTY ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES (CERTIFIED MAIL, RETURN
RECEIPT REQUESTED AND POSTAGE PREPAID) OF SUCH PROCESS TO SUCH PARTY AT ITS
ADDRESS SET FORTH BELOW. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

14.          No Presumption from Drafting. This Agreement has been negotiated at
arm’s-length between persons knowledgeable in the matters set forth within this
Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
Parties.

 



Agreed Conversion Agreement

Page 5 of 7

 



 

 

15.          Review and Construction of Documents. The Company hereby
acknowledges, and represents and warrants to the Holder, and the Holder hereby
acknowledges and represents and warrants to the Company, that (a) such Party has
consulted with legal counsel of its own choice and has reviewed this Agreement
with its legal counsel, (b) such Party has reviewed this Agreement and fully
understands the effects thereof and all terms and provisions contained herein,
and (c) such Party has executed this Agreement of its own free will and
volition. The recitals contained in this Agreement shall be construed to be part
of the operative terms and provisions of this Agreement.

 

16.          Counterparts. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, may be executed in one or more counterparts, all of which shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any Party, each other Party shall re execute the original form of this
Agreement and deliver such form to all other Parties. No Party shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
Party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.

 

[Remainder of page left intentionally blank. Signature page follows.]

 

Agreed Conversion Agreement

Page 6 of 7

 



 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
executed this Put and Call Option Agreement effective as of the day and year
first above written.

                  “Company”      

“Holder”

 

CAMBER ENERGY, INC.

a Nevada Corporation

     

ALAN DREEBEN

 

          By: [cei001.jpg]



      By:   /s/ Alan Dreeben Name:  

Robert Schleizer

      Name:  

Alan Dreeben

Title:  

Chief Financial Officer

             

Agreed Conversion Agreement

Page 7 of 7

 



 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

This Notice of Conversion is executed by the undersigned holder (the “Holder”)
in connection with the conversion of shares of the Series B Redeemable
Convertible Preferred Stock of Camber Energy, Inc., a Nevada corporation (the
“Corporation”), pursuant to the terms and conditions of that certain Amended and
Restated Certificate of Designation of Camber Energy, Inc., Establishing the
Designation, Preferences, Limitations and Relative Rights of its Series B
Redeemable Convertible Preferred Stock (the “Designation”), approved by the
Board of Directors of the Corporation on August 18, 2016. Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Designation.

 

Conversion: In accordance with and pursuant to such Designation, the Holder
hereby elects to convert the number of shares of Series B Redeemable Convertible
Preferred Stock indicated below into shares of Common Stock of the Corporation
as of the date specified below.

 

Date of Conversion: May ___, 2019   Number of Series B Redeemable Convertible
Preferred Stock Held by Holder Prior to Conversion: 44,000   Amount Being
Converted Hereby: 44,000   Common Stock Shares Due: 503   Series B Redeemable
Convertible Preferred Stock Held After Conversion: -0-        

 

Delivery of Shares: Pursuant to this Notice of Conversion, the Corporation shall
deliver the applicable number of shares of Common Stock (the “Shares”) issuable
in accordance with the terms of the Designation as set forth below. If Shares
are to be issued in the name of a person other than the Holder, the Holder will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Corporation in
accordance therewith. No fee will be charged to the Holder for any conversion,
except for such transfer taxes, if any. The Holder acknowledges and confirms
that the Shares issued pursuant to this Notice of Conversion will, to the extent
not previously registered by the Corporation under the Securities Act, be
Restricted Shares, unless the Shares are covered by a valid and effective
registration under the Securities Act or this Notice of Conversion includes a
valid opinion from an attorney stating that such Shares can be issued free of
restrictive legend, which shall be determined by the Corporation in its sole
discretion.

 



 

 

 

If stock certificates are to be issued, in the following name and to the
following address:   If DWAC is permissible, to the following brokerage account:
    Broker:           DTC No.:           Acct. Name:           For Further
Credit (if applicable):            

Authority: Any individual executing this Notice of Conversion on behalf of an
entity has authority to act on behalf of such entity and has been duly and
properly authorized to sign this Notice of Conversion on behalf of such entity.

 

          (Print Name of Holder)         By/Sign:           Print
Name:           Print
Title:  

 

 